DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 was filed after the mailing date of the Non-final Rejection on 07/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s response filed 07/09/2021 has been fully considered. Applicant’s amendment to claim 16 overcomes the objection previously raised. Applicant’s amendment to claim incorporating all of the limitations of claim 1 and placing claim 2 in independent form overcomes the previous objection and renders claims 2-6 allowed.
Applicant’s amendments and the accompanying arguments with respect to forming a low-density insulative material within the second openings in claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshimizu et al. (US 9,653,475).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0043093) in view of Lim et al. (US 2010/0314678) and Yoshimizu et al. (US 9,653,475).
In reference to claim 1, Lee et al. (US 2016/0043093) discloses a method of forming an assembly, comprising: forming a first opening, 81 in Figure 5B, through a stack of alternating first and second levels, 19 and 121 respectively, paragraphs 34 and 37; 
replacing some of the second levels 121 with memory cell structures while leaving remaining portions of the second levels; the memory cell structures comprising charge-storage regions 521 adjacent charge-blocking regions 519, Figures 5G and 5H and paragraphs 43, 45, and 46; 
forming vertically-extending tunneling material, 11in Figure 5I within the first opening, the tunneling material extending along the charge-storage regions of the memory cell structures, paragraph 47; 
forming channel material, 531, 533 in Figure 5L within the first opening and adjacent the tunneling material, paragraph 50; 
forming a second opening, 84 in Figure 5O, through the stack; the second opening extending through the remaining portions of the second levels, and through the first levels, paragraph 53; 

forming conductive regions, 3 in Figure 5Q, within the cavities, paragraph 58; and 
removing the first levels to form voids, 603 in Figure 6B, between the conductive regions, paragraphs 61 and 62.
Lee does not disclose the first levels comprising silicon nitride, and the second levels comprising silicon dioxide or after removing the silicon nitride, forming a low-density insulative material within the second opening along the conductive regions and extending partially into the voids.
Lim et al. (US 2010/0314678) discloses a method of making a three dimensional memory structure including teaching the interchangeability of first levels 21 comprising silicon nitride, and second levels 22 comprising silicon dioxide, and first levels 21 comprising silicon dioxide, and second levels 22 comprising silicon nitride, paragraphs 30, 32, 38-42 and 45. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first levels to comprise silicon nitride, and the second levels to comprise silicon dioxide. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D. In this case, applying the known reversal of silicon nitride and silicon oxide as taught by Lim to the method of Lee.
In reference to the second levels comprising silicon dioxide, the examiner takes OFFICIAL NOTICE that it is well known in the art for silicon oxide layers to be stoichiometrically silicon dioxide. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second levels to comprise silicon dioxide. 
Yoshimizu et al. (US 9,653,475) discloses a method of making a memory device including teaching removing silicon nitride of first levels 22 to form voids between conductive regions 21 and after removing the silicon nitride, forming a low-density insulative material 23, col. 6 lines 9-15, and col. 8 lines 31-39, within a second opening along the conductive regions and extending partially into the voids, col. 5 lines 9-33. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a low-density insulative material within the second opening along the conductive regions and extending partially into the voids after removing the silicon nitride. One would have been motivated to do so in order form an insulator with a lower dielectric constant to reduce capacitance between levels, col. 8 lines 31-39.
	
Allowable Subject Matter
Claims 2-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 2, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding replacing some of the first silicon nitride of the first levels with second silicon nitride; wherein the removing of the silicon nitride to form the voids comprises removing the first and second silicon nitride; in combination with the other recited limitations. Claims 3-6 depend on claim 2.
In reference to claim 7, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding removing the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897